      Case 1:13-cv-06690-PKC-KNF Document 320 Filed 05/14/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
OUMOU BAH, AS THE ADMINISTRATOR OF
THE ESTATE OF MOHAMED BAH,

                       Plaintiff,                                      13-cv-6690 (PKC)

       -against-                                                          ORDER

CITY OF NEW YORK, et al.,

                  Defendants.
_____________________________________

CASTEL, United States District Judge.

               Over a year ago on May 9, 2019, this Court entered an Order at the request of Randolph

M. Mclaughlin, counsel for Oumou Bah, in her capacity as Administrator for the Estate of Mohamed

Bah, directing counsel “to retain the balance of the settlement ($1,177,848.55) in their escrow account

pending application to the Surrogate's Court, New York County by the Estate of Mohamed Bah for an

order to distribute the settlement proceeds to the beneficiaries of the Estate.”

               Within 14 days, Randolph M. McLaughlin shall file with the Court a sworn statement

setting forth the date said application was made to the Surrogate’s Court, enclosing a copy thereof, and

setting forth all steps made to secure such an Order from the Surrogate’s Curt and any other pertinent

information.

               Randolph M. McLaughlin shall file an updated report on the status of the application

every 30 days thereafter until the monies held in escrow are disbursed pursuant to an Order of the

Surrogate’s Court.

               SO ORDERED.




Dated: New York, New York
       May 14, 2020
